Citation Nr: 1204811	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date prior to December 19, 2006 for the grant of service connection for lung cancer for accrued benefit purposes.

2. Entitlement to an effective date prior to December 19, 2006 for entitlement to special monthly compensation (SMC) based on housebound status for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1975.       The appellant is his surviving spouse.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted entitlement to service connection for lung cancer associated with herbicide exposure for accrued benefit purposes, and assigned a 100 percent evaluation effective December 19, 2006 through February 3, 2007; and further granted entitlement to SMC based on housebound criteria being met for accrued purposes, from December 19, 2006 to February 3, 2007. The instant appeal was filed contesting the assigned        December 19, 2006 effective date of entitlement to both awards of accrued benefits.
 


FINDINGS OF FACT

1. The Veteran initially filed a claim for service connection for lung cancer during his lifetime on December 19, 2006. There is no further indication of any pending unadjudicated claim for entitlement to that same benefit. 

2. Prior to December 19, 2006, the Veteran had service-connected PTSD rated as 100 percent disabling, but did not have additional distinct service-connected disability independently ratable at 60 percent, and further was not permanently housebound by reason of service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria are not met for the assignment of an effective date prior to  December 19, 2006 for the grant of service connection for lung cancer for accrued benefit purposes. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.1000 (2011).

2. The criteria are not met for the assignment of an effective date prior to  December 19, 2006 for entitlement to special monthly compensation based on housebound status for accrued benefit purposes. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b), 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.400, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR § 3.159(b)(1) (2011).

In regard to the earlier effective date claims on appeal for VA compensation benefits for accrued benefit purposes, the requirement of VCAA notice does not apply. Where a claim for service connection or other compensation benefit has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for both service connection for lung cancer and SMC based on housebound status, for accrued benefit purposes, have been substantiated, and no further notice addressing the downstream effective date requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the appellant in this case. Inasmuch as the claims pertain to whether a retroactive award of accrued benefits is indicated, the merits of both claims by applicable law and regulation are determined from review of the claims file as it existed at the time of the Veteran's death. Consequently, there is no further relevant case development that would be necessary in this instance, with the only exception being VA treatment records (or examination reports) that were in VA's constructive possession at the time of death. There has been no indication of such evidence for VA to obtain in this particular case. In support of her claims, the appellant has provided copies of private medical records, and several personal statements.        She has not requested a hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Earlier Effective Date for Service Connection for Lung Cancer

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The applicable law provides that, upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement. See 38 U.S.C.A.              § 5121; 38 C.F.R. § 3.1000(a). An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death. This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case the Veteran died following the date of enactment, the revised provision is applicable.

An application for accrued benefits must be filed within one year after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). See also Smith v. Brown, 10 Vet. App. 330, 333 (1997).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death. There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4). See also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). 

In this case, records from a private medical facility show that in August 2006        the Veteran was found to have had a large right upper lobe lung mass, and renal lesions, suggestive of metastatic lung carcinoma. Further records detail his continued treatment at that facility.

Through correspondence received at the RO on December 19, 2006, the Veteran filed a claim for service connection for lung cancer.

The Veteran died in February 2007, from the immediate cause of death of metastatic non-small cell lung cancer.

Through a March 2007 rating decision, the RO granted service connection for lung cancer associated with herbicide exposure for accrued benefit purposes, with assignment of a 100 percent evaluation effective December 19, 2006. The RO also granted service connection for the cause of the Veteran's death for Dependency and Indemnity Compensation (DIC) purposes. 

The appellant has since appealed for an earlier effective date than December 19, 2006 for the award of service connection for lung cancer for purpose of accrued benefits. The appellant's contentions throughout are that the Veteran's final condition of lung cancer existed for long before his initial diagnosis in August 2006, perhaps for more than two years prior to then. The argument then raised as               the Board understands is that there may well have been deficiencies in the quality of medical care rendered at VA medical facilities such that the Veteran's condition was not timely diagnosed, and available diagnostic procedures such as an MRI  were not forthcoming as early as they should have been in the treatment process.  By the appellant's account the Veteran had a continuing deteriorating state of health throughout 2006 and his treating and evaluating VA medical providers could not detect what was wrong. The Veteran had risk factors of Agent Orange exposure and a history of smoking (he had since quit) and by the appellant's estimation the VA medical providers should have been aware of these factors.

It is further indicated that in August 2006 the Veteran was finally transferred to a private medical facility where lung cancer was diagnosed. The appellant indicates that a treating physician at this facility had told her that a metastatic cancerous condition of that magnitude should have been found two or three years earlier.          The appellant maintains that the effective date for accrued benefits for service-connected lung cancer should be two to three years retroactive to December 19, 2006 given that this represented the approximate timeframe when the underlying condition should have been diagnosed. 

The Board has given consideration to the record and the appellant's assertions in this case, and upon a comprehensive review in light of the applicable law governing effective dates cannot ascertain any available basis under the law upon which award an effective date of service connection for lung cancer earlier than December 19, 2006 for accrued benefits. The fundamental and necessary requirement to initiate any claim for VA service-connected disability compensation, and one which ultimately is essential to determining the assigned effective date of benefits, consists of the initial filing of a claim. Where service connection for the benefit sought has been granted, as here, the determination of an appropriate effective date generally will be no earlier than the date the claim was received. See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400. The one exception pursuant to applicable law is that the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. See 38 C.F.R. § 3.400(b)(2)(i). Since the Veteran was discharged from military service in 1975, and there is clearly no allegation or plausible likelihood that lung cancer had its original onset within one-year therefrom, the applicable assigned effective date must reflect the original date of claim. Upon the facts presented, December 19, 2006 is the applicable date of claim, when service connection was originally sought for lung cancer during the Veteran's lifetime. A claims file review does not disclose any prior unadjudicated claim for service connection for lung cancer, formal or informal, and either by means of written documentation or verbal communication. The December 19, 2006 date of claim by necessity must delineate the earliest point at which accrued benefits may be assigned for service-connected lung cancer in this case. 

The Board has taken into account the appellant's assertions furthermore that the Veteran may well have had the underlying condition of lung cancer several months or even two years prior to diagnosis in August 2006, though the exact circumstances of medical history would not be dispositive in this case. Taking as an assumption initially that lung cancer were proven by the existing evidence of record to have had its onset in advance of August 2006, the fact remains that for adjudicative purposes a claim for service connection did not ensue until December 2006, and as indicated the date of claim is essential to determining the effective date of service connection. 
The Court has held that the mere receipt of medical records cannot be construed as an informal claim for service connection when the issue had not been previously adjudicated. See Lalonde  v. West, 12 Vet. App. 377, 382   (citing 38 C.F.R. § 3.157  and Brannon v. West, 12 Vet. App. 32, 35 . There is no evidence of any earlier unadjudicated formal or informal claim in this case seeking service connection for lung cancer prior to December 2006. Therefore, the appeal for entitlement to an earlier effective date must be denied.

In regard to the laws and regulations governing effective dates, these are binding upon the Board, and there is no discretion to decide otherwise against implementing them. See 38 U.S.C.A. § 7104(c). The Board recognizes and is sympathetic to the arguments raised by the appellant on behalf of assignment of an earlier effective date for accrued benefits. Indeed, should the appellant have continuing inquiries or concerns regarding the quality of VA medical care, she should consider whether a remedy is available under the Federal Tort Claims Act. Ultimately, however, the applicable law must govern the Board's disposition of the instant claim as it pertains to entitlement to additional compensation benefits.  

For these reasons, the claim for an effective date prior to December 19, 2006 for the grant of service connection for lung cancer for accrued benefit purposes must be denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Earlier Effective Date for SMC Based on Housebound Status 

An award of SMC based on housebound status requires that the veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Pursuant to its March 2007 rating decision, the RO awarded SMC based on housebound status effective December 19, 2006 through February 3, 2007, for accrued benefits purposes. This award reflected the fact that the Veteran already was in receipt of a single 100 percent disability rating for his service-connected posttraumatic stress disorder (PTSD). The retroactive grant of service connection for lung cancer and 100 percent evaluation for that condition now provided an additional and independently ratable disability evaluated at higher than 60 percent, and separate and distinct from underlying PTSD, while involving a different bodily system. This satisfied the first prong of the criteria for SMC based upon housebound status. See 38 C.F.R. § 3.350(i).

The Board cannot now establish any basis for an earlier effective date of entitlement to SMC for housebound status for accrued benefit purposes. Prior to December 19, 2006, there is no indication that apart from service-connected PTSD rated               100 percent disabling, the Veteran had any service-connected condition independently rated at minimum at 60 percent, much less a distinct service-connected condition which clearly involved a different bodily system. Nor is the second prong of section 3.350(i) met here. That is, there is no suggestion from the appellant's summary of the medical history, or from any documented medical history dating back to the Veteran's last VA Compensation and Pension examination in 2000 for mental disorders that he was substantially confined to his dwelling and the immediate premises as a direct result of PTSD symptomatology (itself rated 100 percent disabling), or otherwise related to his service-connected peptic ulcer condition, rated 20 percent disabling. The Board would not want to assume this were the case in any event without being directly alleged by the appellant herself, or being presented in any documentation of record. Consequently, the substantive evidentiary requirements for SMC based on housebound status, either through ratings for service-connected disability, or evidence of confinement due solely to PTSD prior to December 19, 2006, are not objectively shown or alleged to have occurred.

Accordingly, the claim for an effective date prior to December 19, 2006 for the grant of SMC based on housebound status must be denied. The preponderance of the evidence is unfavorable, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
ORDER

An effective date prior to December 19, 2006 for the grant of service connection for lung cancer for accrued benefit purposes is denied.

An effective date prior to December 19, 2006 for entitlement to special monthly compensation based on housebound status for accrued benefit purposes is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


